DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A in the reply filed on 3/30/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism” in claims 10 and 12-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (US 2013/0081627 A1).
Regarding claim 1, Bailey discloses: 
A system for selectively releasing oxygen rich gas to be inhaled by a user [0003] (figure 1), said system comprising: 
a container filled (102), at least in part, with oxygen in a concentration greater than that of ambient air [0024]; 
an activation unit (104, 106, 108; alternatively not including 104) connected to said container, wherein said activation unit releases periodic pulses of said oxygen from said container, wherein each of said periodic pulses contains a volume of said oxygen released over a first time period [0027] [0029] (time regulated flow/ pulse delivery time); [0036], and 
wherein each of said periodic pulses is separated by a second time period (the time period between pulsed when user is not inhaling [0031] [0036]); 
a dispenser (oxygen mask as per [0006])  that receives said periodic pulses of said oxygen released from said activation unit and directs said periodic pulses into an area where said periodic pulses of said oxygen can be inhaled by a user [0006].  

Regarding claim 3, Bailey further discloses wherein said dispenser is selected from a group consisting of facemasks (oxygen mask as per [0006]), breathing tubes and room diffusers.

Regarding claim 4, Bailey discloses the system of claim 1 as claimed and further discloses that there is a oxygen prescription delivery amount based on a database 122 [0035], and further discloses said volume of said volume released is between 0.1 liters (100 ml= 0.1 L) and 0.5 liters. 

Regarding claim 9, Bailey discloses the system of claim 1 as claimed and further discloses a sensor for detecting a rate or respiration of a user [0024], wherein said sensor is coupled to said activation unit [0027] [0031], wherein said activation unit automatically alters said second period of time to correspond to said respiration rate detected by said sensor [0027] [0031] (the second time period will depend on how long it takes for the user to take the next breath and thus will be automatically altered as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1).
In the alternative to the rejection set forth above for claim 4: Regarding claim 4, Bailey discloses the system of claim 1 as claimed and further discloses that there is a oxygen prescription delivery amount based on a database 122 [0035], and further discloses said volume of said volume released is between 0.1 liters (100 ml= 0.1 L) and 0.5 liters. If it is determined that this disclosed value does not have sufficient specificity to anticipate the claimed range, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 6, Bailey discloses the system of claim 1 as claimed but does not explicitly disclose wherein said first period of time is between one second and four seconds.  Bailey does disclose that the first period of time (pulse time dependent on metering valve timing) is dependent on a user’s need [0035]-[0036] including volume and pressure needed by the patient and thus is disclosed as a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Bailey by making the first period of time between one second and four seconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) in view of Increased cardio-respiratory coupling evoked by slow deep breathing can persist in normal humans (herein after Slow Breathing).
Regarding claim 5, Bailey discloses the system of claim 1 as claimed and further discloses that a pulse of oxygen is sent when a breath is detected [0031]. 
	Slow breathing teaches that a normal frequency of breathing can range from 6 to 31 breathes per minute (2.1. Subjects, paragraph 2) such that inhalation would occur every 60/6= 10 seconds to 60/31 = 1.9 seconds. In the case that Slow breathing does not disclose the claimed range with sufficient specificity, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
	It would have been obvious to deliver the pulse every 10 seconds as taught by Slow Breathing as Bailey since this is the rate of breathing of some individuals as taught by Slow Breathing.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) in view of Wilkinson et al. (US 2014/0137859 A1).
Regarding claim 7, Bailey discloses the system of claim 1 as claimed and further discloses wherein said activation unit contains an electronic controller (118).
Bailey does not explicitly disclose a transceiver that enables said electronic controller to receive commands from a remote computing device.  
However, Wilkinson teaches an oxygen delivery device (abstract) and is thus analogous art wherein the device includes a means that enables an electronic controller (400) to receive commands from a remote computing device [0099]. While Wilkinson does not explicitly disclose the means is a transceiver, Wilkinson further teaches communication through BLUETOOTH [0097] which includes a transceiver. It would have been obvious to have utilized Bluetooth as the means for communication as this is a known method of communication between two components. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include a transceiver that enables said electronic controller to receive commands from a remote computing device as taught by Wilkinson for the benefit of controlling the device from a portable device that is readily available to the user.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) in view of McFarland JR (US 2003/0121517
Regarding claim 8, Bailey discloses the system of claim 1 as claimed and further discloses wherein said activation unit contains a controller (118), but does not explicitly state the controller is programmable and the activation unit comprises a control panel that enables a user to program said programmable controller.  
	However, McFarland teaches a delivery device (abstract) and thus is analogous art, wherein the delivery device has an activation unit (unit that controls dosage including remote device as per [0012]) with a programmable controller [0012], a and a control panel (on cell phone as per [0012]) that enables a user to program said programmable controller [0012]. 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include a controller that is programmable and the activation unit comprises a control panel that enables a user to program said programmable controller as taught by McFarland for the benefit of remotely adjusting the activation unit as necessary. 

Claims 2, 10-13, 15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) in view of Contadini et al (US 6,267,297 B1).
Regarding claim 2, Bailey further discloses wherein said container (102) has a release valve (104) but does not explicitly state said activation unit (106, 108) has an electro-mechanical assembly that temporarily opens said release valve when activated. 
	However, Contadini discloses a dispenser that delivers pulses (col. 12, lines 63-67) and thus is analogous art wherein an activation unit (30 including controller 40) has an electro-mechanical assembly (32, 34, 36) that temporarily opens a release valve (on spray head 24) when activated (col. 12, lines 45-50). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include an electro-mechanical assembly that temporarily opens said release valve when activated as taught by Contadini for the benefit of providing a means of delivering pulses at appropriate times.

Regarding claims 10-11, Bailey discloses: 
A system for selectively releasing oxygen rich gas to be inhaled by a user [0003] (figure 1), said system comprising: 
a oxygen canister (102), filled primarily with oxygen gas [0024]; 
a nozzle (at 104) that releases some of said oxygen gas from said oxygen container [0027];
an electronic controller (118) that causes said oxygen gas to be periodically released at a selected rate [0031]
a dispenser (oxygen mask as per [0006]) that receives said oxygen released through said nozzle and directs said oxygen gas into an area where said periodic pulses of said oxygen can be inhaled by a user [0006].  
While Bailey discloses wherein said container (102) has a nozzle (104) Bailey does not explicitly state the nozzle releases oxygen when depressed, a mechanism that temporarily depresses said nozzle when activated, therein releasing a volume of said oxygen gas from said oxygen container; the electronic controller activating the mechanism at a selected rate; wherein said mechanism includes a motor that turns a cam, wherein said cam temporarily depresses said nozzle as said cam is rotated by said motor. 
	However, Contadini discloses a dispenser that delivers pulses (col. 12, lines 63-67) and thus is analogous art a nozzle (spray head 24) releases a substance when depressed (col. 12, lines 45-50), a mechanism (32, 34, 36) that temporarily depresses said nozzle when activated (col. 12, lines 45-50), therein releasing a volume of substance from container (col. 12, lines 45-50); an electronic controller activating the mechanism at a selected rate (col 12, lines 53-67); wherein said mechanism includes a motor that turns a cam (34) (col. 12, lines 50-52), wherein said cam temporarily depresses said nozzle as said cam is rotated by said motor (col. 12, lines 45-52).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include wherein the nozzle releases oxygen when depressed, a mechanism that temporarily depresses said nozzle when activated, therein releasing a volume of said oxygen gas from said oxygen container; the electronic controller activating the mechanism at a selected rate; wherein said mechanism includes a motor that turns a cam, wherein said cam temporarily depresses said nozzle as said cam is rotated by said motor as taught by Contadini for the benefit of providing a means of delivering pulses at appropriate times.

Regarding claim 12, Bailey further discloses wherein said dispenser is selected from a group consisting of facemasks (oxygen mask as per [0006]), breathing tubes and room diffusers.

Regarding claim 13, Bailey discloses the system of claim 10 as claimed and further discloses that there is a oxygen prescription delivery amount based on a database 122 [0035], and further discloses said volume of said volume released is between 0.1 liters (100 ml= 0.1 L) and 0.5 liters. If it is determined that this disclosed value does not have sufficient specificity to anticipate the claimed range, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 15, Bailey discloses the system of claim 10 as claimed but does not explicitly disclose wherein the valve is open (and thus depression of nozzle as taught by Contadini) is between one second and four seconds.  Bailey does disclose that the selected rate (pulse time) is dependent on a user’s need [0031] [0035]-[0036] including volume and pressure needed by the patient and thus is disclosed as a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Bailey by making the first period of time between one second and four seconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 18, Bailey discloses the system of claim 10 as claimed and further discloses a sensor for detecting a rate or respiration of a user [0024], wherein said sensor is coupled to said electronic controller [0027] [0031], wherein said electronic controller operates said mechanism (as modified by Contadini) at a rate that corresponds to said respiration rate detected by the sensor [0027] [0031].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) ) in view of Contadini et al (US 6,267,297 B1) in view of Increased cardio-respiratory coupling evoked by slow deep breathing can persist in normal humans (herein after Slow Breathing).
Regarding claim 14, Bailey as modified discloses the system of claim 10 as claimed and further discloses that a pulse of oxygen is sent when a breath is detected [0031] (as modified by Contadini, this would mean the nozzle is depressed/open). 
	Slow breathing teaches that a normal frequency of breathing can range from 6 to 31 breathes per minute (2.1. Subjects, paragraph 2) such that inhalation would occur every 60/6= 10 seconds to 60/31 = 1.9 seconds. In the case that Slow breathing does not disclose the claimed range with sufficient specificity, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
	It would have been obvious to have a selected rate of once every 10 seconds as taught by Slow Breathing as Bailey since this is the rate of breathing of some individuals as taught by Slow Breathing.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) ) in view of Contadini et al (US 6,267,297 B1) in view of Wilkinson et al. (US 2014/0137859 A1).
Regarding claim 16, Bailey discloses the system of claim 10 as claimed and further discloses wherein said activation unit contains an electronic controller (118).
Bailey does not explicitly disclose a transceiver that enables said electronic controller to receive commands from a remote computing device.  
However, Wilkinson teaches an oxygen delivery device (abstract) and is thus analogous art wherein the device includes a means that enables an electronic controller (400) to receive commands from a remote computing device [0099]. While Wilkinson does not explicitly disclose the means is a transceiver, Wilkinson further teaches communication through BLUETOOTH [0097] which includes a transceiver. It would have been obvious to have utilized Bluetooth as the means for communication as this is a known method of communication between two components. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include a transceiver that enables said electronic controller to receive commands from a remote computing device as taught by Wilkinson for the benefit of controlling the device from a portable device that is readily available to the user.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) ) in view of Contadini et al (US 6,267,297 B1) in view of McFarland JR (US 2003/0121517
Regarding claim 17, Bailey discloses the system of claim 10 as claimed and further discloses a controller (118), but does not explicitly state a control panel that enables a user to program said programmable controller.  
	However, McFarland teaches a delivery device (abstract) and thus is analogous art, wherein the delivery device has a control panel (on cell phone as per [0012]) that enables a user to program said programmable controller [0012]. 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include a control panel that enables a user to program said programmable controller as taught by McFarland for the benefit of remotely adjusting the delivery device operation as necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785